Citation Nr: 1500692	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a service connection claim for asbestosis.
 
2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran completed an honorable career in the U.S. Navy, serving on active duty from July 1957 to September 1977.  After his retirement, he transferred to the Fleet Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case in February 2012 and May 2014 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this case must be remanded again to ensure compliance with the Board's prior remand directives and to ensure that VA has satisfied its duties to notify and assist, so that the claims will be afforded every due consideration.  

The Veteran must be notified of VA's inability to obtain missing service treatment records (STRs), in accordance with 38 C.F.R. § 3.159(e) (2014).  As noted in the Board's February 2012 remand directive, the Veteran's STRs are incomplete.  Indeed, although the Veteran served from 1957 to 1977, there are no service treatment records dated prior to 1973, and most are not dated prior to 1975.  The STRs currently of record were submitted by the Veteran himself.  The National Personnel Records Center (NPRC) responded to an April 2012 request via the Personnel Information Exchange System (PIES) that it was unable to locate the Veteran's STR's, apart from a November 1971 reenlistment examination.  A September 1977 request to the NPRC for these records was also unsuccessful.  However, the Veteran has not been informed of VA's unsuccessful attempts to obtain these records, as instructed by the Board and as mandated by section 3.159(e).  

Accordingly, to ensure compliance with VA's duty to assist and with the Board's remand directive, the Veteran must be properly notified of the missing STR's and VA's attempts to obtain them, and provided an opportunity to submit the records himself, submit alternative evidence, and/or enable an attempt to reconstruct the medical data through NA Form 13055.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).

Clarification of the July 2014 VA medical opinion is also necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the opinion, the physician stated that the Veteran's pulmonary nodules shown on computerized tomography (CT) scan were less likely than not related to asbestos exposure in service, since "there are multiple factors in the etiology of pulmonary nodules," including a long history of smoking, scarring from pulmonary infection, and other environmental factors.  The fact that pulmonary nodules may be due to other factors does not rule out the possibility, or likelihood, that they are related to asbestos exposure.  The opinion must address directly whether, notwithstanding that multiple factors can cause pulmonary nodules, the Veteran's pulmonary nodules may nonetheless be related to asbestos exposure as opposed to such other factors.  If the physician believes that the other factors were more likely the cause of the nodules, and that it is unlikely the asbestos exposure caused them, the clinician must so state and provide a specific explanation.  

Clarification is also required regarding the July 2014 VA opinion that the Veteran's "complaints of shortness of breath since 1975 [are] at least as likely as not due to COPD with a 32 pack years smoking history" [sic].  The physician did not provide an explanation for this finding, and it is also unclear whether the physician's observation that the Veteran had a long-standing smoking history during and after service (which is supported by the evidence of record, including the STRs), translates into a finding that the Veteran's COPD was in fact caused by smoking.  In this regard, VA law prohibits service connection on the basis that a disease or injury, except for Buerger's disease, is attributable to the use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2014).  As eligibility for service connection for COPD thus may turn on whether it was caused by the Veteran's use of tobacco, it is important to clarify this issue in light of the examiner's discussion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a notice letter in accordance with 38 C.F.R. § 3.159(e) informing him of VA's unsuccessful attempts to obtain his outstanding service treatment records, and that the only service treatment records in the file are dated after 1973 (with the exception of a November 1971 reenlistment examination report).  The letter must: (a) identify the specific records VA was unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence. 

The Veteran must also be notified that he may submit alternative evidence, such as statements by those who served with him or knew him at the time of service, or letters that he wrote at the time, and invited to fill out and return NA Form 13055, which could help reconstruct missing medical data. 

2. Then, return the claims file to the VA physician who rendered the July 2014 opinion for a supplemental opinion.  The physician must clarify the following:
A. Asbestosis and pulmonary nodules: Notwithstanding that multiple factors (including smoking and scarring from infection) can cause pulmonary nodules, the likelihood that the Veteran's pulmonary nodules are nonetheless related to asbestos exposure as opposed to such other factors.  If the physician believes that the other factors were more likely the cause of the nodules, and that it is unlikely the asbestos exposure caused them, the clinician must so state and provide a specific explanation.  
If the physician concludes that the pulmonary nodules are related to asbestos exposure, the opinion must then address their clinical significance, including whether they contribute to the Veteran's respiratory disorder.  
B. COPD: Provide an explanation as to why the Veteran's COPD was found to be related to shortness of breath and respiratory problems during service.  If the examiner finds that the COPD and respiratory problems during service were caused by the Veteran's use of tobacco, as implied in the July 2014 VA opinion, the examiner must specifically state this and provide an explanation. 

If the physician who rendered the July 2014 opinion is not available, the opinion may be rendered by a different clinician.  

3. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



